ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/21/2020. As filed by Applicant: Claims 1-53 and 55 are pending. Claims 1, 5, 12, 16, 18-19, 24-25, 28-29, 31, 35-36, 48-49, 51-52 are currently amended. Claim 55 is newly added. Claim 54 has been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claim 54, drawn to a dispersion, was canceled by Applicant in the response filed 12/21/2020, thereby rendering the restriction requirement moot.

4.	The Amendments to the Specification (abstract) and Replacement Sheet Drawings (Fig. 1-2) were received on 12/21/2020 and have been entered.  The objections to the specification/drawings are withdrawn in view of these filings.

5.	The objection to claims 1, 16 & 31 for informalities is withdrawn in view of Applicant’s amendments to the claims.

6.	The rejection of claims 1-14, 16-19, 25, 28-29, 31-39, 48-49 & 51-52 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments and Remarks on pg. 27 regarding those claim terms.
Allowable Subject Matter

7.	Claims 1-53 and 55, as filed on 12/21/2020, are allowed.

8.	The following is an examiner’s statement of reasons for allowance, reproduced here from the Non-Final Rejection dated 10/21/2020: The instant claims are allowable over the closest related references: Merker et al. (US 2007/0171597 A1) and Chacko et al. (US 2013/0188295 A1).
Merker discloses a process for the production of solid electrolytic capacitors and capacitors improved thereby (see para. 0020). Merker teaches a solid electrolyte dispersion comprising a conductive polymer (e.g. polythiophene, para. 0094-0095) and polyanion (see para. 0027-0028, 0071-0072, 0077). Merker teaches first particles having an average particle diameter of at least 1 micron to no more than 10 microns (see para. 0066-0069, 0072-0079: solid particles e) may be conductive polymers) and second particles having an average particle diameter of at least 1 nm to no more than 600 nm (see para. 0061-0064: particles b) are polythiophene and a polyanion). Merker fails to disclose or suggest that his particles e) (correspond to the claimed “first particles”) also comprise a polyanion, as required by all of the independent claims (process claims 1, 12, 15, 16, 20; product claims 31, 40, 43). 
Merker teaches preparing a conductive polymer from monomeric precursors by processes known in the art (see para. 0166, 0182, 0187-0188), but Merker does not teach or fairly suggest polymerizing by high shear polymerization, as required by independent process claims 15-16. Thus, Merker fails to teach or reasonably suggest 
Chacko teaches a process for preparing a conductive polymer dispersion that includes providing a monomer solution and shearing the monomer solution with a rotor-stator mixing system comprising a perforated stator screen having perforations thereby forming droplets of said monomer, which are then polymerized during shearing to form the conductive polymer dispersion (see para. 0012-0024, 0054-0060: poly-3,4-ethylene dioxythiophene:polystyrene sulfonic acid dispersions), similar to the process recited in claims 15-16. Chacko fails to disclose or reasonably suggest first and second particles having the sizes specified in the independent claims.
One of ordinary skill in the art would not find the instantly claimed process and product limitations to be obvious variants of the prior art teachings and other known capacitors comprising an anodized anode and conductive polymer layer having multiple sized particles, the particles comprising both conductive polymer and polyanion.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 2, 2021